DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Applicant's election with traverse of claims 1-11 and 21-28 in the reply filed on 07/12/2021 is acknowledged.  Claim 12 is withdrawn. Claims 13-20 are cancelled. The traversal is on the ground(s) that no substantive search burden exists. A search for the subject matter of all the different unelected Groups would be required for performing an 8Attny. Docket No. 0073605-000397Application No. 16/132,914examination of the elected Groups, as such subject matter is relevant to the examination of the identified Groups. For instance, the applicants submit that while the different Groups identified in the Office Action may be in different classifications, all of those classifications would need to be searched when examining the elected Groups. In addition, the applicants submit that each of the embodiments of the identified Groups are directed to devices and methods for producing in an electrochemical device. This is not found persuasive because the invention of Group II (claim 12) requires additional search of a method of reducing product crossover in an electrochemical cell. Such search would not be required while searching the invention of Group I. Therefore, the search burden for searching both the groups would be excessive.

The requirement is still deemed proper and is therefore made FINAL.


Drawings

The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  

Claim Objections 

Claims 10-12 and 28 are objected to because of the following informalities: Appropriate correction is required.

Regarding claim 10, in line 3, “the cathode comprises a cathode catalysts” should be amended to “the cathode comprises a cathode catalyst.” 

Regarding claim 11, in line 6, “isopropanol, and isomers of butanol, and hydrogen” should be amended to -- isopropanol, isomers of butanol, and hydrogen. --. 

The status of claim 12 being drawn to a non-elected invention should be amended to “Withdrawn” instead of “Original.”

Regarding claim 28, the conjunction “and” should be inserted between the two limitations.


Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

There is no guidance in the disclosure about any specific anolyte solution that is suitable as a membrane catalyst. In the absence of any disclosure about any specific anolyte solution that is suitable as a membrane catalyst, one of ordinary skill in the art would have recognized that the applicants did not know which specific anolyte solution would be suitable as a membrane catalyst. An assertion that any anolyte solution without any further limitation would be suitable as a membrane catalyst does not appear reasonable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the meaning of the term “liquid-electrolyte style electrode” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. Further, it is unclear if the term “liquid-electrolyte style electrode” is same as or different from the term “liquid electrode” used for for example, mercury electrodes used in the prior art.

Regarding claim 3, the meaning of the term “autodissociation” is unclear, because dissociation of water at the bipolar membrane does not occur without application of voltage, but occurs when a voltage. It is unclear if the term “autodissociation” means dissociation of water without application of voltage, or dissociation of water when voltage is applied.

Regarding claim 6, with respect to the limitation "wherein the anion exchange membrane comprises a cation-exchange polymer film,” it is unclear if (a) the cation-exchange polymer film substitutes the cation exchange membrane, or (b) the cation-exchange polymer film is in addition to the cation exchange membrane.

Regarding claim 7, it is unclear if the term “cathode flow medium” means the cathode electrolyte or it has a different meaning. Similarly, it is unclear if the term “anode flow medium” means the anode electrolyte or it has a different meaning.   

Regarding claim 8, the cathode compartment and the anode compartment would reasonably be expected to have at least one cell inlet and at least one cell outlet. If the term “cathode flow medium” means the cathode electrolyte and the term “anode flow medium” means the anode electrolyte, it is unclear how the “cathode flow medium” and the “anode flow medium” can have cell inlets and outlets.

Regarding claim 9, if the term “cathode flow medium” means the cathode electrolyte and the term “anode flow medium” means the anode electrolyte, it is unclear how the “cathode flow medium” and the “anode flow medium” can comprise carbon which is a solid. 

Regarding claim 12, the meaning of the term “autodissociation” is unclear, because dissociation of water at the bipolar membrane does not occur without application of voltage, but occurs when a voltage. It is unclear if the term “autodissociation” means dissociation of water without application of voltage, or dissociation of water when voltage is applied.

Regarding claim 21, since the elements “cathode” and “anode” have been already introduced in line 2, subsequent mention of the elements in line 3 must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that elements recited a second time are same or different. 

Further, with respect to the limitation "the bipolar membrane being configured to supply protons (H+) to the cathode to cause water (H20) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+,” it is unclear if 20) to self-ionize, or (b) water (H20) self-ionizes via autodissociation to generate hydroxide ions (OH-) and protons H+.

Further, the meaning of the term “autodissociation” is unclear, because dissociation of water at the bipolar membrane does not occur without application of voltage, but occurs when a voltage. It is unclear if the term “autodissociation” means dissociation of water without application of voltage, or dissociation of water when voltage is applied.

Regarding claim 23, the meaning of the term “autodissociation” is unclear, because dissociation of water at the bipolar membrane does not occur without application of voltage, but occurs when a voltage. It is unclear if the term “autodissociation” means dissociation of water without application of voltage, or dissociation of water when voltage is applied.

Regarding claim 26, it is unclear if the cation-anion exchange junction region is same as or different from the interfacial layer.

Regarding claim 27, with respect to the limitation "a plurality of transport pathways for water dissociation products H+ and OH- to flow via the interpenetrating cation exchange layer and anion exchange layer,” the location of the plurality of transport pathways is unclear.

Claims 2-11 are rejected, because they depend from claim 1.

Claims 22-28 are rejected, because they depend from claim 21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2019/051609 (hereinafter called Berlinguette).

Regarding claims 1, 3, and 4, Matthews discloses in an embodiment an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a membrane; wherein: at least a portion of the cathode is separated from at least a portion of the anode by the membrane; the membrane is a bipolar membrane (see paragraphs 0057, 0058, 0067, 0089, and 0090). Matthews discloses in another embodiment that the cathode comprises a gas-diffusion electrode (see paragraph 0085); and in another embodiment that the anode comprises a gas-diffusion electrode (see paragraph 0084). Matthews further discloses in another embodiment that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 1 and paragraphs 0089 and 0090) and water (see Fig. 1) and output reduction products of carbon dioxide at the cathode (see Fig. 1). As per the Wikipedia page on “Depolarizer,” a depolarizer in electrochemistry, according to an IUPAC definition, is a synonym of an electroactive substance, i.e., a substance which changes its oxidation state, or partakes in a formation or breaking of chemical bonds, in a charge-transfer step of an electrochemical reaction. Matthews further discloses that oxygen (see Fig. 1) or other oxidized products of a depolarizer are output as reaction products at the anode (see paragraph 0088).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to combine the elements taught by Matthews in 

Matthews does not explicitly teach that the bipolar membrane is configured to promote autodissociation of water, to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode, and that the bipolar membrane further comprises a membrane catalyst.

Berlinguette teaches in an embodiment that the bipolar membrane is configured to promote autodissociation of water, to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 2 and paragraphs 0011, 0094, and 0096). Berlinguette further teaches that the bipolar membrane further comprises a membrane catalyst (see paragraph 0075). Berlinguette further teaches that such a configuration of the bipolar membrane supports the desired reduction of CO2 (see paragraph 0096).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system with a reasonable expectation of success and with predictable results by configuring the bipolar membrane so as to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode, and by having the bipolar membrane further comprise a membrane catalyst as taught by Berlinguette. The person with ordinary skill in the art would have been motivated to make this modification, because Berlinguette 2 (see paragraph 0096).

Regarding claim 2, Matthews further discloses that the bipolar membrane comprises a cation exchange membrane and an anion exchange membrane (see paragraphs 0041, 0057, 0058, 0089, and 0090). 

Regarding claim 7, Matthews further teaches that the electrochemical cell has a cell first end and a cell second end (see Fig. 1), and the electrochemical device also comprises: a cathode flow medium positioned between the bipolar membrane and the cathode (see Fig. 1 and paragraph 0087); and an anode flow medium positioned between the bipolar membrane and the anode (see Fig. 1 and paragraph 0086).

Regarding claim 8, Matthews further discloses that the cathode flow medium has at least one cell inlet and at least one cell outlet; and the anode flow medium has at least one cell inlet and at least one cell outlet (see Fig. 1).
  
Regarding claim 9, Matthews further discloses that the cathode flow medium comprises carbon and the anode flow medium comprises carbon (see paragraph 0046).

Regarding claim 10, Matthews further discloses that the electrochemical device is configured as a carbon dioxide electrolyzer (see Fig. 1), the cathode comprises a cathode catalyst configured as a carbon dioxide reduction catalyst (see paragraphs 

Regarding claim 11, Matthews further discloses that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 2) and generate reduction products of carbon dioxide that include any one or combination of formic acid, methanol, methane, formaldehyde, acetic acid, glyoxal, ethanol, ethene, and ethane (see paragraph 0055).

Regarding claims 21-24, Matthews discloses an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a bipolar membrane positioned between an anode and a cathode (see paragraphs 0057, 0058, 0067, 0089, and 0090). Matthews further discloses that the bipolar membrane has an anion exchange layer and a cation exchange layer (see paragraphs 0041, 0057, 0058, 0089, and 0090). 

Matthews does not explicitly teach that the bipolar membrane is configured to supply protons (H+) to the cathode to cause water (H20) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+ and to supply a flux of the OH- to the anode, that an interfacial layer between the anion exchange layer and the cation exchange layer has at least one catalyst layer deposited on the interfacial layer and is configured to catalyze autodissociation of H2O.

2O (see paragraphs 0053 and 0075). Berlinguette further teaches that such a configuration of the bipolar membrane supports the desired reduction of CO2 (see paragraph 0096).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system with a reasonable expectation of success and with predictable results by configuring the bipolar membrane so as to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode, and by having an interfacial layer between the anion exchange layer and the cation exchange layer have at least one catalyst layer deposited on the interfacial layer and configured to catalyze autodissociation of H2O as taught by Berlinguette. The person with ordinary skill in the art would have been motivated to make this modification, because Berlinguette teaches that such a configuration of the bipolar membrane supports the desired reduction of CO2 (see paragraph 0096).

Regarding claim 28, Matthews further discloses that the electrochemical device is a carbon dioxide electrolyzer (see Fig. 1), the cathode comprises a cathode catalyst . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2019/051609 (hereinafter called Berlinguette), as shown for claim 4 above, and further in view of US patent application publication no. 2018/0135191 (hereinafter called Kang).

Matthews in view of Berlinguette does not explicitly teach that the membrane catalyst comprises at least one of a silicate, an amine polymer, graphite oxide, and an anolyte solution.  

Kang teaches that the membrane catalyst comprises a silicate (see paragraphs 0015-0017).

One with ordinary skill in the art not knowing the membrane catalyst to be used for catalyzing splitting of water would have necessarily looked to the art to find a reference such as Kang to determine the commonly used membrane catalysts used in the art for catalyzing splitting of water. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by with a reasonable expectation of success and with predictable results by using a silicate as the membrane catalyst as taught by Kang.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2019/051609 (hereinafter called Berlinguette), as shown for claim 2 above, and further in view of US patent no. 5,763,652 (hereinafter called Kawabe).

Matthews in view of Berlinguette does not explicitly teach that the anion exchange membrane comprises a cation-exchange polymer film. 

Kawabe teaches various methods of forming bipolar membranes (see column 11, lines 5-44), including a method comprising a process which comprises attaching a sulfonic acid-type polymeric electrolyte and an allyl amine to the surface of an anion exchange membrane and irradiating an electrolytically dissociating radiation to the resultant for crosslinking (see column 11, lines 22-26), thus teaching attaching a cation-exchange polymer film to an anion exchange membrane. 

One with ordinary skill in the art not knowing a method of forming bipolar membranes would have necessarily looked to the art to find a reference such as Kawabe to determine the commonly used methods of forming bipolar membranes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Berlinguette with a reasonable expectation of success and with predictable results by attaching a cation-exchange polymer film to an anion exchange membrane as taught by Kawabe.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2019/051609 (hereinafter called Berlinguette), as shown for claims 4 and 24 above, and further in view of US patent application publication no. 2015/0314276 (hereinafter called Teng).

Matthews in view of Berlinguette does not explicitly teach that the catalyst layer comprises at least one of a silicate, an amine polymer, graphite oxide, and an anolyte solution.

Teng teaches that graphene oxide is a suitable catalyst for water-splitting (see paragraph 0064).

One with ordinary skill in the art not knowing the membrane catalyst to be used for catalyzing splitting of water would have necessarily looked to the art to find a reference such as Teng to determine the commonly used membrane catalysts used in the art for catalyzing splitting of water. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by with a reasonable expectation of success and with predictable results by using graphite oxide as the membrane catalyst as taught by Kang.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2019/051609 (hereinafter called Berlinguette), as shown for claim 23 above, and further in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler).

Regarding claim 26, Berlinguette teaches intermediate layer(s) between the cation exchange layer and the anion exchange layer, thus teaching a cation-anion exchange junction region. However, Matthews in view of Berlinguette does not explicitly teach that the cation-anion exchange junction is configured so that the cation exchange layer interpenetrates the anion exchange layer and/or the anion exchange layer interpenetrates the cation exchange layer.  

Kler teaches that a charge-mosaic membrane is an art-recognized equivalent of a bipolar membrane (see page 7, lines 3-5). Kler further teaches that in a charge-mosaic membrane, the cation exchange layer interpenetrates the anion exchange layer and the anion exchange layer interpenetrates the cation exchange layer (see page 7, lines 7-10).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Berlinguette with a reasonable expectation of success and with predictable results by substituting the bipolar membrane with a charge-mosaic membrane, wherein the cation exchange layer interpenetrates the anion exchange layer and the anion exchange layer interpenetrates the cation exchange layer (see page 7, lines 7-10), as taught by Kler. An express suggestion to substitute one equivalent component or process for another is not 

Regarding claim 27, it is known in the art that a cation exchange layer provides a plurality of transport pathways for flow of H+ ions, and an anion exchange layer provides a plurality of transport pathways for flow of OH- ions. Therefore, the interpenetrating cation exchange layer and anion exchange layer provide a plurality of transport pathways for flow of H+ ions and OH- ions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SALIL JAIN/Examiner, Art Unit 1795